Exhibit 32.1 Certification Pursuant to Section1350 of Chapter 63 of Title 18 of the United States Code I, Thomas B. Mangas, the Chief Executive Officer of Starwood Hotels& Resorts Worldwide, Inc. (“Starwood”), certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that (i)the accompanying Form 10-K of Starwood for the year ended December31, 2015 (the “Form 10-K”) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and (ii)the information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations of Starwood. /s/ Thomas B. Mangas Thomas B. Mangas Chief Executive Officer
